

113 HRES 380 RH: Relating to consideration of the House amendment to the Senate amendment to the bill (H.R. 2642) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes, providing for consideration of the resolution (H. Res. 378) expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to the Secretary of Agriculture's administration of tariff-rate quotas for raw and refined sugar, and providing for consideration of the resolution (H. Res. 379) expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to crop insurance.
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 67113th CONGRESS1st SessionH. RES. 380[Report No. 113–244]IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Ms. Foxx, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONRelating to consideration of the House amendment to the Senate amendment to the bill (H.R. 2642) to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes, providing for consideration of the resolution (H. Res. 378) expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to the Secretary of Agriculture's administration of tariff-rate quotas for raw and refined sugar, and providing for consideration of the resolution (H. Res. 379) expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to crop insurance.That it shall be in order without intervention of any point of order for the chair of the Committee on Agriculture or his designee to move that the House insist on its amendment to the Senate amendment to H.R. 2642 and agree to a conference with the Senate thereon.2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 378) expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to the Secretary of Agriculture's administration of tariff-rate quotas for raw and refined sugar. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to its adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by Representative Pitts of Pennsylvania or his designee and an opponent.3.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 379) expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to crop insurance. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to its adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by Representative Ryan of Wisconsin or his designee and an opponent.October 11, 2013Referred to the House Calendar and ordered to be printed